Citation Nr: 0306654	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  01-00 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.	Entitlement to service connection for sterility, claimed 
as impotence, secondary to service connected malaria.  

2.	Entitlement to a compensable evaluation for malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran had active service from October 1945 to October 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the RO that denied secondary service connection for 
sterility, claimed as impotence, and also denied a 
compensable rating for malaria.  In September 2002 the Board 
remanded this case to the RO in order to afford the veteran 
the opportunity for a hearing.  Pursuant to this remand the 
veteran was scheduled for a hearing at the RO in October 
2002, but he failed to appear for this hearing.  


FINDINGS OF FACT

1.  The veteran has impotence due to his service-connected 
malaria.  

2.  The veteran's malaria has been asymptomatic for many 
years.  



CONCLUSIONS OF LAW

1.  The veteran's sterility is proximately due to or the 
result of his service connected malaria.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310(a) (2002).  

2.  The veteran's malaria is no more than noncompensable (0 
percent) under the scheduler criteria. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.88(b), Diagnostic Code 6304. 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The veteran was informed by the Board of the provisions of 
the VCAA and the relevance of this legislation to his current 
claims in a January 2003 letter.  This letter advised him of 
the evidence needed to substantiate his claims, and of who 
was responsible for obtaining what evidence.  

In addition, the veteran was provided a statement of the case 
in December 2000 that contained the pertinent laws and 
regulations governing his claims and also informed him of the 
type of evidence needed to establish his current claims.  
Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current claim 
is available, but not associated with the claims folder.  In 
this regard that the RO attempted to contact and obtain 
clinical evidence from the three private physicians who 
reportedly have treated the veteran for the disabilities 
currently at issue, but none of these physicians responded.   
Because VA has complied with the notice requirements of the 
VCAA and since there is otherwise no known outstanding 
evidence; there is no reasonable possibility that further 
efforts could aid in substantiating the veteran's current 
claims regarding secondary service connection for sterility, 
claimed as impotence and entitlement to a compensable rating 
for malaria.   38 U.S.C.A. § 5103A(a)(2). Accordingly, the 
Board will proceed to adjudicate these claims on the basis of 
the evidence currently of record.  

On the veteran's October 1945 examination prior to service 
entrance, no pertinent abnormalities were reported.  Review 
of the veteran's service medical records reveal treatment on 
a number of occasions for malaria, but contain no complaints, 
findings, or diagnosis indicative of impotence.  On the 
veteran's October 1949 examination prior to service 
discharge, no pertinent abnormalities were noted.  

In a rating decision of May 1951, the RO granted service 
connection for malaria, which was assigned a noncompensable 
rating from March 7, 1951.  This rating has been confirmed 
and continued thereafter. 

On a VA examination in September 2000 the veteran gave a 
history of numerous episodes of malaria while he was in the 
service.  The veteran asserted that he was unable to conceive 
children and he also said that a navy doctor told him that 
the anti-malarial medications caused this problem.  On 
physical examination the veteran was noted to have psoriasis.  
Evaluation of the abdomen revealed it to be soft with no 
organomegaly.  The diagnoses included history of malaria, 
treated, last attack in 1950.  It was noted that the veteran 
was infertile.  

During a VA genitourinary examination in September 2000 the 
veteran again gave a history of 19 attacks of malaria while 
on active duty.  It was said that he had married in 1954 but 
had no children.  It was reported that sperm counts showed 
that he was sterile.  On Physical evaluation the veteran's 
testicles were found to be of normal size, shape, and 
consistency.  There was what appeared to be a spermatocele 
atop the left testicle.  The doctor commented that it was 
possible that the 19 episodes of malaria could have an affect 
on the body and might well have been related to his 
infertility.  The diagnosis was infertility due to malaria.  

Service connection may be granted for disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
A 100 percent evaluation is assigned for malaria as an active 
disease under the provisions of 38 C.F.R. § 4.88(b), 
Diagnostic Code 6304.  Thereafter malaria is rated on the 
basis of residuals such as spleen or liver damage.  

Under the provisions of 38 C.F.R. § 4.31 (2002), a 0 percent 
rating will be assigned in every instance where a diagnostic 
code does not provide for a noncompensable rating and where 
the requirements for a compensable evaluation have not been 
assigned.  

The only competent opinion in this case is to the effect that 
the veteran is currently impotent.  This has been diagnosed 
as being secondary to the service connected malaria.  These 
findings appear to have been based on a generally accurate 
history.  Since there is no competent opinion against the 
claim.  Therefore, the Board finds that the evidence is in 
favor of the grant of service connection for malaria.

On recent VA examination, no organomegaly was noted.  Neither 
the record nor this recent examination revealed findings 
indicative of any residuals of malaria such liver or spleen 
pathology.  Malaria was diagnosed on the basis of history and 
it was reported that the veteran's last attack of this 
disease occurred in 1950.  Since the veteran's service 
connected malaria is completely asymptomatic and has 
objectively identified residuals (aside from infertility), a 
compensable rating for malaria under the provisions of 
38 C.F.R. § 4.88(b), Diagnostic Code 6304 is not warranted. 


ORDER

Entitlement to service connection for sterility, claimed as 
impotence, secondary to service connected malaria is granted.  

Entitlement to a compensable evaluation for malaria is 
denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

